DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions 
Applicant's election, without traverse, of Species D.I of which claims read upon 1-11 in the “Response to Election / Restriction Filed - 06/29/2022”, is acknowledged 
Prior to this office action, claims 1-20 were pending for prosecution, of which, non-elected claims 12-20 were withdrawn without traverse, and elected claims 1-11 were examined on their merits. 
Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims Cancellation: This application is in condition for allowance except for the presence of claims 12-20 directed to another semiconductor device, non-elected claims without traverse in “Response to Election / Restriction Filed - 06/29/2022”. Moreover, claim 12 is characterized by very different structure than allowed claims 1 and 6, and claim 12 does not recite limitation for which allowance was accorded to claims 1 and/or 6. Accordingly, claims 12-20 have been cancelled. See MPEP FP 8.07. 
In view of the above, this office action considers claims 1-11 presented for examination. 
Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a semiconductor device, comprising, inter alia, “wherein a minimum width in a second direction of the conductive line is less than or substantially equal to a maximum width in the second direction of the upper segment of the contact, the second direction intersecting the first direction”, as recited in claim 1, in combination with the remaining features of the claim. 
The most relevant prior art of references (US 20160163587 A1 to BACKES; Benjamin C. et al.,) substantially discloses the limitations of the claim 1 in Figure 7 and in paragraphs [0027+] with the exception of the limitations described in the preceding paragraph. 
BACKES; Benjamin C. et al., discloses a semiconductor device, comprising (Fig 7; [0027+], and as cited below): 
a substrate (construed from [0014]: via interconnect structure uses three basic building blocks: (i) deposition of thin films of material on a substrate, (ii) applying a patterned mask on top of the films by photolithographic imaging, and (iii) etching the films selectively to the mas);
a first dielectric layer (12) and a second dielectric layer (24) that are sequentially stacked on the substrate; 
a contact ({14, 22’}) that penetrates the first dielectric layer (12) and extends toward the substrate; and 
a conductive line (28) in the second dielectric layer (24) and electrically connected to the contact, the conductive line extending in a first direction (vertical), 
wherein the contact (28) comprises a lower segment (14) in the first dielectric layer (12) and an upper segment (22’) in the second dielectric layer (24), wherein the conductive line comprises a recess ([0027-0028] with dimension “y”) in a lowest surface thereof that is recessed in a direction (vertical) away from the substrate, 
wherein the upper segment of the contact (22’) is in contact with the recess. 
Claims 2-5 are allowed as those inherit the allowable subject matter from claim 1.
Regarding independent claim 6: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a semiconductor device, comprising, inter alia, “wherein a minimum width in a second direction of the conductive line is less than or substantially equal to a maximum width in the second direction of the upper segment of the contact, the second direction intersecting the first direction”, as recited in claim 6, in combination with the remaining features of the claim. 
The most relevant prior art of references, again, (US 20160163587 A1 to BACKES; Benjamin C. et al.,) substantially discloses the limitations of the claim 1 in Figure 7 and in paragraphs [0027+] with the exception of the limitations described in the preceding paragraph. 
BACKES; Benjamin C. et al., discloses a semiconductor device, comprising (Fig 7; [0027+], and as cited below): 
a substrate (construed from [0014]: via interconnect structure uses three basic building blocks: (i) deposition of thin films of material on a substrate, (ii) applying a patterned mask on top of the films by photolithographic imaging, and (iii) etching the films selectively to the mas);
a first dielectric layer (12) and a second dielectric layer (24) that are sequentially stacked on the substrate; 
a contact ({14, 22’}) that penetrates the first dielectric layer (12) and extends toward the substrate, the contact including a lower segment (14) in the first dielectric layer (12) and an upper segment (22’) in the second dielectric layer (24); 
a conductive line (28) extending in a first direction (vertical)  in the second dielectric layer (12) and electrically connected to the contact; and 
a barrier layer (16’) disposed between the first dielectric layer (12) and the lower segment (14) of the contact, wherein a sidewall (22’) of the upper segment of the contact is in direct contact with the second dielectric layer (24).
Another relevant prior art of references (US 20080026564 A1 to Frohberg; Kai et al.,) substantially discloses the limitations of the claims 1 and 6 in Figure 6 and in paragraphs [0093-0103] as follows: 
Frohberg; Kai et al., discloses a semiconductor device (200), comprising (Fig 6; [0093-0103] and as cited below): 
a substrate (201); 
a first dielectric layer (601)and a second dielectric layer (603) that are sequentially stacked on the substrate; 
a contact (608 comprising {610,609}) that penetrates the first dielectric layer (601) and extends toward the substrate, the contact including a lower segment (610) in the first dielectric layer and an upper segment (609) in the second dielectric layer; 
a conductive line (206) extending in a first direction (D) in the second dielectric layer (603) and electrically connected to the contact (608); and 
a barrier layer (205) disposed between the first dielectric layer (601) and the lower segment (610) of the contact.
Claims 7-11 are allowed as those inherit the allowable subject matter from claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
July 9, 2022